Opinion by
Dallingeh, J.
In accordance with stipulation of counsel liquor sets, jugs and glasses, incense burners, flacons, boxes, atomizers, photo frames, tantalus set, bottles, and trays chiefly used on the table or in the household for utilitarian purposes and flasks which are hollow ware were held dutiable at 40 percent under paragraph 339. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857) and Rice v. United States (T. D. 49373) cited. Toilet sets similar to those the subject of Abstract 8950 were held dutiable as follows, the brushes at 45 percent under paragraph 1407 and the mirrors at 50 percent under paragraph 230.